 1
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10

11   MICHELLE LEE,                                   Case No. 3:18CV01920GPCMSB
12                    Plaintiff,                     ORDER DISMISSING CASE
                                                     WITHOUT PREJUDICE
13           v.
14   NORTH COUNTY FAIR L.P., etc., et
     al.,
15
                      Defendants.
16

17           On April 17, 2019, the Court ordered Plaintiff Michelle Lee to show cause why
18   the instant action should not be dismissed under Federal Rule of Civil Procedure 4(m)
19   for failure to serve defendants Customized Tees SD and Westfield America GP, LLC.
20   (ECF No. 112.) Federal Rule of Civil Procedure 4(m) requires that “[i]f a defendant is
21   not served within 90 days after the complaint is filed, the court—on motion or on its
22   own after notice to the plaintiff—must dismiss the action without prejudice against
23   that defendant or order that service be made within a specified time.” FED. R. CIV. P.
24   4(m).
25           The OSC directed Plaintiff to respond within seven days from the entry of the
26   order, and advised that failure to make service or show good cause for the failure to
27   serve would result in the dismissal of the action. To date, Plaintiff has filed neither a
28

                                                1.
 1   response to the OSC nor proof of service. Accordingly, the action is dismissed
 2   without prejudice.
 3         IT IS SO ORDERED.
 4   Dated: May 10, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
24

25

26
27

28

                                              2
